Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of appeal brief filed on 8/26/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

(2) initiate a new appeal by filling a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741                                                                                                                                                                                                        


Response to Amendment
The Amendment filed May 16, 2022 has been entered. Claims 14-21 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Devenoges et al. (US 6,576,171) in view of Cochran et al. (US 7,220,378).
Regarding claim 14, Devenoges discloses that, as illustrated in Fig. 1-2, a method for operating a temperature control device (Fig. 1, item 10) that thermally conditions preforms (Fig. 1, item 2) made of thermoplastic material in the temperature control device for a forming procedure in which the preforms are stretched axially (as shown in Fig. 2) using a stretching unit (Fig. 2, item 32) and formed into containers (as shown in Fig. 2) using a forming fluid (Fig. 2, item 58) supplied under a pressure into the preforms, the method comprising:
meteorologically detecting a value (col. 5, lines 32-35 (a stretching force detected by item 73 as shown in Fig. 2)) from which a stretching force exerted on the preform by the stretching unit is derivable as a guide value (col. 2, lines 66-67 and col. 3, lines 1-3);
determining the guide value on a basis of the meteorologically detected value (col. 5, lines 37-46).  
However, Devenoges does not explicitly disclose adjusting heating power of the temperature control device based on the determined guide value.
Devenoges discloses that, the preforms 2 are then heated in the heating device 10 and brought to a device 12 for moulding by stretching and blowing (col. 4, lines 4-6). Devenoges also discloses that the installation 73 is also arranged to make the stretching force or the resistance on stretching F, measured for example by means of the motor couple, variable as a function of time. Devenoges discloses that, by these characteristics, it is possible to obtain and control in a precise manner the calibration of the path of the stretching rod. These calibration operations may be made automatically and as frequently as necessary. Thus, thermal variations (would include the heating power of the heating device 10) of the mould and all variations in the geometry of the preforms may be kept under surveillance and control (col. 1, lines 58-64). Devenoges discloses that, the stretching operation predetermined and preprogrammed in the control installation 73 could take account of numerous other parameters, such as the temperature of the preforms (determined by the heating power of the heating device 10) or of the blowing fluid, of the relative humidity of the blowing fluid, etc. (col. 6, lines 54-58).   
In summary, for one of ordinary skilled in the art, it would have been obvious to adjust heating power of the temperature control device (i.e. the heating device 10) with the function of a heating regulator based on a metrologically determined guide value (determining a stretching force on the preform).
Furthermore, in the same field of endeavor, blow molding, Cochran discloses that, as illustrated in Fig. 3, at the instant the preforms 10 are within the field of view (FOV) 105 of an individual sensor 20, the surface temperature(s) of the preforms 10 are measured (col. 8, lines 59-62). Coincident to the real-time temperature measurements being made on individual preforms 10 passing through the blow molding system, the operational status of the infrared radiation subsystem 40 and outside surface cooling subsystem 50 are monitored (step 230). Algorithms are then applied by the subsystem 30 that reduce the outside and/or inside surface temperature and subsystem status data into appropriate control signals which will optimize the thermal profile of the preforms 10 prior to stretch blow-forming operations (step 240). These control signals are then communicated to the infrared radiation subsystem 50 to enact optimized, closed-loop control of the preform 10 thermal profile (step 250). Thus, Cochran discloses adjusting heating power of the temperature control device with a heating regulator (for example, a device with installing algorithms).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devenoges to incorporate the teachings of Cochran to provide adjusting heating power of the temperature control device with a heating regulator. Doing so would be possible to control the forming process of the preforms into the containers more accurately, as recognized by Cochran (col. 1, lines 56-67 and col. 2, lines 1-47).
Regarding claim 15, Devenoges discloses that, as illustrated in Fig. 2, in the method the stretching unit is a stretching rod driven by an electrically operated stretching rod drive (Fig. 2, item 62 (col. 5, lines 10-25)), and wherein current consumption of the electrically operated stretching rod drive is the metrologically detected value (col. 2, lines 66-67 and col. 3, lines 1-3).
Regarding claim 16, Devenoges discloses that, in the method the electrically operated stretching rod dive is a liner motor (col. 6, lines 50-52). 
Regarding claim 17, Devenoges discloses that, in the method the guide value is determined based on a defined range of or defined characteristic points of the metrologically detected value (col. 2, lines 66-67 and col. 3, lines 1-3; col. 2, lines 22-28).
Regarding claim 18, Devenoges discloses that, the installation 73 is also arranged to make the stretching force or the resistance (for example due to a friction) to stretching F, measured for example by means of the motor couple, variable as a function of time. Three examples of control curves F1, F2, F3 are shown in Fig. 4 (col. 5, lines 32-36). Thus, Devenoges discloses that, a value for a friction force of stretching rod movement is metrologically detected and taken into consideration in the determination of the guide value.
Regarding claims 19-20, Devenoges discloses the heating device to be regulated for thermally conditioning the preforms. 
However, Devenoges does not explicitly disclose through measuring the surface temperature of the preforms to regulate the stretching process of the preforms. 
Cochran discloses that, the inside and/or outside temperature measurements (Fig. 1, item 20 (infrared temperature sensors (col. 4, item 20-23))) are used in an automated manner to control both heating elements and cooling control elements (the outside surface cooling subsystem 50 (col. 4, lines 25-26 and col. 5, lines 4-6); col. 4, lines 20-27; col. 6, lines 8-27) of the blow forming machine in order to optimize the temperature profile along the long axis of the preforms and, thus, the overall manufacturing operations (col. 4, lines 40-45). Thus, Cochran discloses that, in the method an external temperature of the preforms is metrologically detected and supplied to the heating regulator as a second guide value, wherein the temperature control device comprises heating units for heating the preforms and cooling units for applying a coolant medium to the preforms (col. 5, lines 2-6), wherein the cooling units are regulated by the heating regulator on the basis of the second guide value, and wherein the heating units are regulated by the heating regulator on the basis of the guide value determined from the metrologically detected value from which the stretching force exerted on the preform by the stretching unit is derivable. Cochran discloses that, the heating regulator is configured to prioritize the guide value determined from the metrologically detected value from which stretching force exerted on the preform by the stretching unit is derivable over the second guide value.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devenoges to incorporate the teachings of Cochran to provide through measuring the surface temperature of the preforms to regulate the stretching process of the preforms. Doing so would be possible to control the forming process of the preforms into the containers more accurately and less costly.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Devenoges et al. (US 6,576,171).
Regarding claim 21, Devenoges discloses that, as illustrated in Figs. 1-2, a method for producing containers from preforms by forming the preforms into the containers using a forming fluid supplied under pressure into the preforms after thermal conditioning of the preforms in a temperature control device, the method comprising operating the temperature control device according to the method of claim 14 (col. 4, lines 4-6 and ABSTRACT).  
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered. 
In response to applicant’s arguments in claim 14 (also related to arguments in claims 15-16) (as amended) that there is simply is no way to fairly reach such a conclusion on the basis of the subject matter disclosed by Devenoges, which does not in any way teach that one can meteorologically detect a value from which a stretching force exerted on the preform by the stretching unit is derivable as a guide value, determine the guide value on the basis of the meteorologically detected value, and adjust the heating power of a temperature control device with a heating regulator based on the determined guide value as claimed, it is not persuasive.
Devenoges discloses that, the preforms 2 are then heated in the heating device 10 and brought to a device 12 for moulding by stretching and blowing (col. 4, lines 4-6). Devenoges also discloses that the installation 73 is also arranged to make the stretching force or the resistance on stretching F, measured for example by means of the motor couple, variable as a function of time. Devenoges discloses that, by these characteristics, it is possible to obtain and control in a precise manner the calibration of the path of the stretching rod. These calibration operations may be made automatically and as frequently as necessary. Thus, thermal variations (should depend on the heating power of the temperature control device) of the mould and all variations in the geometry of the preforms may be kept under surveillance and control (col. 1, lines 58-64). Devenoges discloses that, the stretching operation predetermined and preprogrammed in the control installation 73 could take account of numerous other parameters, such as the temperature of the preforms (determined by the heating power of the temperature control device) or of the blowing fluid, of the relative humidity of the blowing fluid, etc. (col. 6, lines 54-58).
Specifically, Devenoges discloses that, the curves shown in Figs. 3-5 could be quite different and could relate to other parameters, such as the blowing pressure P and/or the stretching force F as a function of movement, path S, temperature T and/or relative humidity, etc. (col. 6, lines 65-67 and col. 7, lines 1-3).    
In summary, for one of ordinary skilled in the art, it would have been obvious to adjust heating power of the temperature control device (i.e. the heating device 10) with the function of a heating regulator (for example, during the process of the calibration) based on a metrologically determined guide value (determining a stretching force on the preform).
In order to advance the prosecution, in the same field of endeavor, blow molding, Cochran discloses that, as illustrated in Fig. 3, at the instant the preforms 10 are within the field of view (FOV) 105 of an individual sensor 20, the surface temperature(s) of the preforms 10 are measured (col. 8, lines 59-62). Coincident to the real-time temperature measurements being made on individual preforms 10 passing through the blow molding system, the operational status of the infrared radiation subsystem 40 and outside surface cooling subsystem 50 are monitored (step 230). Algorithms are then applied by the subsystem 30 that reduce the outside and/or inside surface temperature and subsystem status data into appropriate control signals which will optimize the thermal profile of the preforms 10 prior to stretch blow-forming operations (step 240). These control signals are then communicated to the infrared radiation subsystem 50 to enact optimized, closed-loop control of the preform 10 thermal profile (step 250). Thus, Cochran discloses adjusting heating power of the temperature control device with a heating regulator (for example, a device with installing algorithms). 
	Regarding arguments in claim 14 that Devenoges references thermal variations of the mould and not thermal variations of preforms, it is not persuasive. Devenoges mentions thermal variations of mould. However, Devenoges discloses that, the stretching operation predetermined and preprogrammed in the control installation 73 could take account of numerous other parameters, such as the temperature of the preforms (determined by the heating power of the temperature control device) or of the blowing fluid, of the relative humidity of the blowing fluid, etc. (col. 6, lines 54-58).     
Regarding arguments in claim 14 that the Examiner makes reference to a “heating regulator” and the necessary structure to do so is not present, it is not persuasive. For one of ordinary skilled in the art, because Devenoges discloses the heating device 10 for heating preforms (as shown in Fig. 2) and the control installation 73 in Fig. 2 and also connects the stretching operation predetermined and preprogrammed in the control installation 73 with the temperature of the preforms (col. 6, lines 54-58), that means there is a mechanism in the control installation 73 to do it. Thus, the mechanism is called “a heating regulator”. 
Regarding arguments in claim 17 that the Examiner is clearly mistaken, it is not persuasive. As illustrated In Figs. 3-5 of the teachings of Devenoges, the curves (ranges) of the stretching path, of the stretching force, and respective of the blowing pressure, as a function of time are disclosed.
Regarding arguments in claim 18 that the Examiner is incorrect when he states that a force related to resistance to stretching is a friction force, it is not persuasive. For one of ordinary skilled in the art, when the starching rod is moving, it will have a friction force acting on the stretching rod. Applicant explains some friction force is coming from seals through which the stretching rod is guided. However, as illustrated in Fig. 2 of the teachings of Devenoges, when the stretching rod is moving, there is a friction force between the stretching rod and the o-rings 64 (sealing) (col. 5, line 12).
Regarding arguments in claims 19-20 that just like Devenoges, Cochran contains no teaching that the temperature control device should be adjusted based on guide values determined from metrologically detected values of a stretching force exerted on a preform by a stretching unit and the Examiner simply rejected claim 20 without citation, it is not persuasive. The Examiner is relying on Devenoges to teach the claimed features of metrologically detected values of a stretching force exerted on a preform by a stretching unit. As illustrated In Figs. 3-5 of the teachings of Devenoges, the curves (ranges) of the stretching path, of the stretching force, and respective of the blowing pressure, as a function of time are disclosed. There are multiple guide values disclosed by Devenoges. It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741